Case: 16-60604     Document: 00516516011       Page: 1    Date Filed: 10/20/2022




             United States Court of Appeals
                  for the Fifth Circuit                            United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   October 20, 2022
                               No. 16-60604                          Lyle W. Cayce
                           consolidated with                              Clerk
                               No. 21-60083


   BP America, Incorporated; BP Corporation North
   America, Incorporated; BP America Production
   Company; BP Energy Company,

                                                                   Petitioners,

                                     versus

   Federal Energy Regulatory Commission,

                                                                 Respondent.


                      Petitions for Review of Orders of the
                    Federal Energy Regulatory Commission
               Agency Nos. IN13-15-000, IN13-15-001, IN13-15-002


   Before Jolly, Willett, and Oldham, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
            Hurricane Ike made landfall over southeastern Texas on
   September 13, 2008. Although more than a decade has elapsed since the
   hurricane’s passage, there yet remains some legal rubble for this court to
   clear.
Case: 16-60604       Document: 00516516011           Page: 2      Date Filed: 10/20/2022




                                      No. 16-60604
                                    c/w No. 21-60083

          The Federal Energy Regulatory Commission (FERC) has brought this
   enforcement action against BP, alleging the company capitalized on the
   hurricane-induced chaos in commodities markets by devising a scheme to
   manipulate the market for natural gas.1 Now, years later, BP seeks judicial
   review of FERC’s order finding that BP engaged in market manipulation and
   imposing a $20 million civil penalty.
          BP makes a bevy of arguments as to why FERC’s order should be
   overturned, but all are meritless save one. Contrary to FERC’s position, we
   hold that the Commission has jurisdiction only over transactions in interstate
   natural gas directly regulated by the Natural Gas Act (NGA). Specifically, we
   reject FERC’s broader theory that its authority to address market
   manipulation extends to any natural gas transaction which affects the price
   of a transaction under the NGA. Otherwise, however, we uphold the
   Commission’s order. Nevertheless, because FERC predicated its penalty
   assessment on its erroneous position that it had jurisdiction over all (and not
   just some) of BP’s transactions, we must remand for reassessment of the
   penalty in the light of our jurisdictional holding. Thus, we GRANT in part
   and DENY in part BP’s petition for review and REMAND to the agency
   for reassessment of the penalty.
                                            I
                                            A
          To understand BP’s scheme, some background on the natural gas
   industry is necessary. In addition to producing and selling their own oil and
   gas, participants in the natural gas market are permitted to engage in a variety
   of trades. In general, traders may make either “physical” or “financial”


          1
              In reality, FERC brought its enforcement action against various BP-related
   entities, but we refer to these entities collectively as BP.




                                            2
Case: 16-60604      Document: 00516516011         Page: 3     Date Filed: 10/20/2022




                                    No. 16-60604
                                  c/w No. 21-60083

   transactions. Physical trading involves the purchase or sale of actual natural
   gas, which must then be physically delivered from one party to another.
   Financial trades, on the other hand, are more in the nature of bets on the
   future price of gas; a financial transaction can be settled in cash without the
   need for any natural gas to actually change hands.
          Shortly before Hurricane Ike arrived, traders on BP’s Texas team had
   amassed a significant financial position known as a “spread.” The value of
   this spread position was determined by the difference in natural gas prices at
   Henry Hub, a major natural gas market in Louisiana frequently used as a
   national benchmark, and Houston Ship Channel (HSC), a gas hub in
   Houston. When gas prices at Henry Hub were higher than those at HSC,
   BP’s financial position became more valuable; the greater the difference, the
   more money BP stood to make.
          When the hurricane hit, natural gas prices at HSC plummeted,
   causing BP to realize a sizeable profit. And amidst the tumult in the market,
   BP spied an opportunity; the company would make millions more if the price
   differential between HSC and Henry Hub persisted after the hurricane
   became history. According to FERC, BP capitalized on this opportunity by
   engaging in a glut of physical gas sales at HSC, intending to depress the prices
   on which the value of its financial position depended. BP’s task was eased by
   the fact that it did not need to cause a sudden spike or dip in prices—a change
   which would have been easily detected by regulators—but only needed to
   delay the market’s return to normal following the hurricane.
          Central to BP’s plan was the Houston Pipeline (HPL). The HPL
   connects HSC to Katy, another natural gas hub approximately thirty miles
   away. BP had purchased the right to transport a certain amount of natural gas
   on the HPL per day in order to satisfy its various business needs, but the
   pipeline was generally underutilized. BP thus allowed its Texas trading desk




                                          3
Case: 16-60604        Document: 00516516011              Page: 4      Date Filed: 10/20/2022




                                         No. 16-60604
                                       c/w No. 21-60083

   to engage in arbitrage using the HPL; when there was a price difference
   between Katy and HSC, traders could transport gas accordingly between the
   two to make a profit while incurring only minor transportation costs.
   According to FERC, however, BP traders effectively abandoned their
   arbitrage strategy after the hurricane, instead using the HPL to transport
   significant quantities of natural gas from Katy to HSC, thereby lowering
   prices at the latter. Although BP incurred some losses in its physical trading
   by buying at Katy and selling at HSC regardless of whether it was economical
   to do so, these losses were dwarfed by the increase in value to BP’s financial
   position. Access to transportation capacity on the HPL was therefore
   essential to the BP traders’ scheme. 2
           The Texas trading desk’s machinations went undetected until
   November 5, 2008. On that day, Clayton Luskie, a junior member of the
   Texas team, was attending a BP assessment program designed to determine
   whether aspiring traders were qualified for advancement in the company.
   While there, Luskie described the team’s trading strategy to a member of
   BP’s senior management, who became concerned that what Luskie had
   described “could be perceived as market manipulation.” Alarmed, Luskie
   called Gradyn Comfort, a senior member of the Texas team and primary
   trader in charge of transactions at Katy and HSC. Because Luskie called
   Comfort at his trading desk, BP recorded the call, which is laid out in
   pertinent part below:
           LUSKIE: So I was telling [the senior BP executive] how we,
           you know, what we are doing at Ship Channel this month. And
           you know, he just started asking me about, you know, what,


           2
             Although BP theoretically could have depressed prices without the HPL by
   simply buying large quantities of natural gas at HSC and then selling the same gas at lower
   prices, such a strategy would have been both easier to detect and far more costly.




                                               4
Case: 16-60604     Document: 00516516011         Page: 5     Date Filed: 10/20/2022




                                    No. 16-60604
                                  c/w No. 21-60083

         kind of what we do and strategy and what not. And I was telling
         him about our HPL transport. And the way I explained it was
         not very good. And I came off sounding like we either transport
         or don’t transport solely on the—kind of how we think it’s
         going to affect the index and help our paper position. Which as
         I was explaining, I realized that’s not right and that’s the exact
         same thing that we’re sort of accusing [a rival company] of
         currently. So how would you explain our dealings on HPL and
         with our paper position that don’t make it sound like we’re—
         COMFORT: [Interposing] Clayton, Clayton—
         LUSKIE: —manipulating the index.
         COMFORT: Clayton.
         LUSKIE: Yeah.
         COMFORT: I think . . .
         [Fifteen second pause]
         COMFORT: Most of the time we ship economically.
         LUSKIE: Right.
         COMFORT: And the—
         LUSKIE: [Interposing] I mean, it’s just that we’re not—
         COMFORT: [Interposing] Clayton, Clayton.
         LUSKIE: Yeah.
         [Ten second pause]
         COMFORT: You know, the—there’s times we can’t unwind
         all of our positions, but most of the time we tend to ship
         economically.
         LUSKIE: Right.
         COMFORT: Okay?
         LUSKIE: Is it just that we’re not—
         COMFORT: [Interposing] Clayton.




                                         5
Case: 16-60604       Document: 00516516011             Page: 6      Date Filed: 10/20/2022




                                        No. 16-60604
                                      c/w No. 21-60083

          [Fifteen second pause]
          COMFORT: And then . . . the aspects that go into cash I think
          are multiple. And . . .
          [Fifteen second pause]
          COMFORT: Just give me a second here, okay?
          LUSKIE: Yeah.
          [Pause]
          LUSKIE: Hey, I tell you what, I need to actually, I need to run.
          COMFORT: Yeah.
          LUSKIE: Can I call you back?
          COMFORT: Yeah, that would be a good idea.
          LUSKIE: Okay.
          COMFORT: Okay, thanks.
   Despite claiming that that he “need[ed] to run,” Luskie called Comfort back
   on Comfort’s unrecorded cell phone less than one minute later. Comfort did
   not answer but returned the call two minutes later. Comfort and Luskie then
   had two unrecorded cell phone conversations lasting nine and ten minutes,
   respectively. Neither party was able to recall with specificity what was
   discussed during those phone conversations. In the last such conversation,
   however, Luskie and Comfort decided to report the initial, recorded phone
   conversation to BP’s internal compliance team, which led FERC to initiate
   an investigation and which culminated in this enforcement proceeding. 3



          3
             FERC suggests that Luskie and Comfort reported the phone call because Luskie
   had already let slip revealing statements to a staff member of the independent monitor
   installed pursuant to a settlement with the Commodity Futures Trading Commission
   (CFTC), meaning that the pair knew regulatory scrutiny was imminent. The record before
   us, however, does not indicate what precisely Luskie revealed and does not unambiguously
   establish why Luskie and Comfort decided to disclose the phone call.




                                              6
Case: 16-60604       Document: 00516516011             Page: 7      Date Filed: 10/20/2022




                                        No. 16-60604
                                      c/w No. 21-60083

                                              B
           Following several years of discovery and administrative proceedings,
   FERC issued its decision. See BP Am., Inc., 156 FERC 61,031 (2016). In its
   decision, the Commission compared BP’s natural gas trades during the
   Investigative Period—from September 18 to November 30, 2008—to its
   trading during the prior portion of 2008. FERC found that, following
   Hurricane Ike, BP changed its trading behavior at HSC by selling more
   natural gas, selling earlier in the day, selling at lower prices, and transporting
   more gas from Katy to HSC even when doing so was unprofitable. Viewing
   these changes together with the phone calls already discussed, FERC
   concluded that BP had engaged in market manipulation and ordered BP to
   pay a civil penalty of approximately $20 million. BP petitioned this court for
   review of FERC’s order but agreed to stay the case pending the
   Commission’s decision on BP’s request for rehearing. In December 2020,
   FERC issued its order on rehearing, which modified portions of FERC’s
   jurisdictional holdings but otherwise upheld its previous decision and
   penalty. See BP Am., Inc., 173 FERC 61,239 (2020). BP brought another
   petition for review, which was consolidated with the previous case. These
   petitions are now properly before us and are ripe for our review. 4
                                             II
           We review FERC’s order under the standards established by the
   Administrative Procedure Act, 5 U.S.C. § 706. We are required to “hold
   unlawful and set aside agency action” which is “in excess of statutory
   jurisdiction” or “arbitrary, capricious, an abuse of discretion, or otherwise
   not in accordance with law.” Id.


           4
           We have jurisdiction under 15 U.S.C. § 717r(b), which provides for direct review
   of FERC’s orders in the circuit courts.




                                              7
Case: 16-60604      Document: 00516516011         Page: 8     Date Filed: 10/20/2022




                                    No. 16-60604
                                  c/w No. 21-60083

          The agency’s factual findings and conclusions will be upheld unless
   they are unsupported by substantial evidence. Id.; see also 15 U.S.C. § 717r(b).
   Substantial evidence is less than a preponderance of the evidence, but more
   than a scintilla. Masterson v. Barnhart, 309 F.3d 267, 272 (5th Cir. 2002)
   (quotation marks omitted) (citing Newton v. Apfel, 209 F.3d 448, 452 (5th Cir.
   2000)). In reviewing for substantial evidence, we do not substitute our own
   judgment for that of the agency. Id. Instead, we ask only whether the agency’s
   actions were supported by “such relevant evidence as a reasonable mind
   might accept as adequate to support [its] conclusion[s].” Consolo v. Fed. Mar.
   Comm’n, 383 U.S. 607, 620 (1966) (quoting Consol. Edison Co. of N.Y. v.
   NLRB, 305 U.S. 197, 229 (1938)).
                                          III
          BP raises a number of issues to challenge FERC’s order. First, BP
   argues that FERC did not have jurisdiction over its conduct because (1)
   FERC’s jurisdiction extends only to interstate activity and (2) none of the
   transactions at issue were transactions in interstate gas regulated under the
   Natural Gas Act. Second, BP asserts that it did not engage in market
   manipulation and that FERC’s conclusion to the contrary was arbitrary,
   capricious, and unsupported by substantial evidence. Third, BP contends
   that, even if it did engage in market manipulation, various errors in FERC’s
   penalty process improperly inflated the fine imposed. Fourth, BP claims that
   FERC contravened the Administrative Procedure Act by intermingling its
   investigatory and adjudicatory functions. Finally, BP argues that the
   Commission’s enforcement action is barred by the statute of limitations. We
   address these arguments seriatim.
                                          A
          We begin by addressing whether FERC had jurisdiction over the
   allegedly manipulative transactions.




                                          8
Case: 16-60604      Document: 00516516011         Page: 9     Date Filed: 10/20/2022




                                    No. 16-60604
                                  c/w No. 21-60083

                                          1
          The Natural Gas Act forms the cornerstone of FERC’s regulatory
   power over the natural gas market. The foundational principle limiting that
   power is found in section 1(b) of the Act, which provides that:
          The provisions of [the NGA] shall apply to the transportation
          of natural gas in interstate commerce, to the sale in interstate
          commerce of natural gas for resale . . . and to natural-gas
          companies engaged in such transportation or sale, and to the
          importation or exportation of natural gas in foreign commerce
          and to persons engaged in such importation or exportation, but
          shall not apply to any other transportation or sale of natural gas
          or to the local distribution of natural gas . . . or to the
          production or gathering of natural gas.
   15 U.S.C. § 717(b) (emphasis added). In enacting this provision, “Congress
   carefully divided up regulatory power over the natural gas industry” and
   declined to provide for wholesale federal regulation “to the limit of
   constitutional power.” Nw. Cent. Pipeline Corp. v. State Corp. Comm’n, 489
   U.S. 493, 510 (1989). Instead, the NGA grants FERC jurisdiction over
   transactions in interstate natural gas but denies jurisdiction over production
   and purely intrastate activity. 15 U.S.C. § 717(b).
          This statutory scheme, as originally enacted, eventually resulted in a
   fragmented natural gas market, with much gas sequestered away in disparate
   intrastate markets and unable to cross state lines without being subjected to
   NGA regulations. Associated Gas Distribs. v. FERC, 899 F.2d 1250, 1255
   (D.C. Cir. 1990). Congress responded by passing the Natural Gas Policy Act
   (NGPA). Id. The NGPA permitted interstate pipelines to transport gas “on
   behalf of” intrastate pipelines without subjecting the intrastate pipeline or
   other downstream recipients of the gas to the full ambit of NGA regulations,
   thus helping to integrate the interstate and intrastate markets. 15 U.S.C.
   § 3371; Associated Gas, 899 F.2d at 1255–56.




                                          9
Case: 16-60604     Document: 00516516011          Page: 10      Date Filed: 10/20/2022




                                     No. 16-60604
                                   c/w No. 21-60083

          Finally, in response to widespread reports of price manipulation in
   western energy markets, Congress passed the Energy Policy Act of 2005.
   Oneok, Inc. v. Learjet, Inc., 575 U.S. 373, 381–82 (2015). Among other
   provisions, the Act amended the NGA by adding section 4A, which contains
   the anti-manipulation provision forming the basis of this case. Energy Policy
   Act of 2005, Pub. L. No. 109–58, sec. 315, § 4A, 119 Stat. 594, 691 (codified
   at 15 U.S.C. § 717c-1). Section 4A provides:
          It shall be unlawful for any entity, directly or indirectly, to use
          or employ, in connection with the purchase or sale of natural gas
          or the purchase or sale of transportation services subject to the
          jurisdiction of the Commission, any manipulative or deceptive
          device or contrivance (as those terms are used in [the
          Securities Exchange Act of 1934]) in contravention of such
          rules and regulations as the Commission may prescribe as
          necessary in the public interest or for the protection of natural
          gas ratepayers.
   15 U.S.C. § 717c-1 (emphasis added). With these statutes set out as the
   backdrop, we turn to the Commission’s jurisdictional claims.
                                          2
          FERC does not contend that all of the transactions that were part of
   BP’s manipulative scheme were interstate transactions directly subject to the
   NGA. Instead, the Commission argues that the anti-manipulation provision
   creates a new and independent source of jurisdiction for FERC to spread its
   wings. Pointing out that the statute above forbids manipulation by “any
   entity” “in connection with” a jurisdictional transaction, FERC argues that
   it has jurisdiction over any natural gas transaction that is part of manipulative
   scheme, so long as that scheme affects the price of an NGA-jurisdictional
   transaction. 15 U.S.C. § 717c-1. In other words, FERC asserts that it has
   jurisdiction over otherwise non-jurisdictional intrastate transactions if those
   transactions manipulate the price of interstate gas bought and sold under the




                                          10
Case: 16-60604        Document: 00516516011              Page: 11       Date Filed: 10/20/2022




                                         No. 16-60604
                                       c/w No. 21-60083

   NGA. But as earlier set forth, the NGA clearly forbids FERC from exercising
   jurisdiction over intrastate transactions.
                                                i
           We first observe that, in interpreting statutes, it is seldom appropriate
   to seize on single words or phrases; instead, statutory interpretation requires
   consideration of the statutory scheme as an integrated whole. Context
   provided by surrounding language or statutory provisions can illuminate the
   meaning of an otherwise cryptic passage. See FDA v. Brown & Williamson
   Tobacco Corp., 529 U.S. 120, 132 (2000) (“[A] reviewing court should not
   confine itself to examining a particular statutory provision in isolation.”).
   Our first look is therefore to section 1(b) of the NGA, which establishes a
   basic dichotomy: FERC is given power over “the transportation [or sale] of
   natural gas in interstate commerce,” but the provisions of the NGA “shall
   not apply to any other transportation or sale of natural gas,” including
   intrastate transportation and sales. 15 U.S.C. § 717(b). The statute thus
   clearly delineates between interstate natural gas transactions, which are
   subject to the NGA, and intrastate transactions, which are not.
                                                ii
           Nevertheless, FERC argues that this long-established partition
   between intrastate and interstate transactions was nullified for purposes of
   the anti-manipulation rule. More specifically, FERC argues that BP’s
   scheme—even if conducted using only intrastate trades—was, in the words
   of the anti-manipulation provision, “in connection with” interstate, NGA
   transactions because it affected the price of those transactions. 5 15 U.S.C.



           5
             To reiterate, the anti-manipulation provision makes it “unlawful for any entity,
   directly or indirectly, to use or employ, in connection with the purchase or sale of natural
   gas or the purchase or sale of transportation services subject to the jurisdiction of the




                                               11
Case: 16-60604       Document: 00516516011              Page: 12      Date Filed: 10/20/2022




                                        No. 16-60604
                                      c/w No. 21-60083

   § 717c-1. We are not satisfied, however, that the single statutory phrase “in
   connection with” can bear the weight FERC would place upon it;
   considering the explicit division drawn by the statute between interstate and
   intrastate transactions, it is plain to us that “in connection with” does not
   mean any connection whatsoever, regardless of how indirect or tenuous. To
   hold otherwise would be to hold that Congress intended for a subtle gloss of
   these three words to entirely upend its carefully defined limitations on
   FERC’s jurisdiction. In short, such a reading is not plausible. See Whitman v.
   Am. Trucking Ass’ns, 531 U.S. 457, 468 (2001) (citing MCI Telecomms. Corp.
   v. Am. Tele. & Tel. Co., 512 U.S. 218, 231 (1994); Brown & Williamson, 529
   U.S. at 159–60 (“Congress[] . . . does not, one might say, hide elephants in
   mouseholes.”)).
                                              iii
           Precedent confirms our understanding of the text. In Texas Pipeline
   Ass’n v. FERC, 661 F.3d 258 (5th Cir. 2011), we considered a similar
   jurisdictional issue. In that case, FERC asserted that an amendment to the
   NGA had given it a new and separate “transparency authority” not
   constrained by the jurisdictional limitations of section 1(b). Id. at 261–62. The
   Commission pointed to new statutory language empowering it to gather
   pricing information from “any market participant,” arguing that it could
   therefore demand price data not only from interstate pipelines, but also from
   wholly intrastate pipelines. Id. at 261 (quoting 15 U.S.C. § 717t-2(a)(3)(A)).
   Our court rejected this position, reasoning that the statute could only be
   interpreted as such “if [the statutory language relied on by FERC] floated
   solitary and free in the U.S. Code.” Id. But we could not read the relevant



   Commission, any manipulative or deceptive device or contrivance . . . in contravention of”
   FERC’s regulations. 15 U.S.C. § 717c-1.




                                              12
Case: 16-60604     Document: 00516516011          Page: 13     Date Filed: 10/20/2022




                                     No. 16-60604
                                   c/w No. 21-60083

   provision in isolation, thereby ignoring the crucial context provided by
   section 1(b) and its jurisdictional distinction between interstate and intrastate
   activity. Id. at 261–62. Thus, our review of the NGA’s text and history
   “confirm[ed] our conclusion that Congress did not intend to regulate ‘the
   entire natural-gas field to the limit of constitutional power’ but chose instead
   to leave regulation of certain entities, including intrastate transactions and
   pipelines, to the states.” Id. at 263 (footnote omitted) (quoting Nw. Cent.
   Pipeline, 489 U.S. at 510). The same reasoning directs us to the same
   conclusion in this case.
          Furthermore, we have previously noted that “where Congress has
   decided to expand FERC’s jurisdiction, it has done so explicitly and
   unambiguously.” Id. at 263–64. In both Texas Pipeline and this case, the new
   rule that purportedly expanded FERC’s jurisdiction was added to the NGA
   by the Energy Policy Act of 2005. Id.; § 4A, 119 Stat. at 691. In that same act,
   however, Congress explicitly expanded FERC’s jurisdiction by modifying
   section 1(b) to include importation and exportation. Tex. Pipeline, 661 F.3d at
   263–64. In sum, we join the Texas Pipeline court’s conclusion that where
   Congress seeks to modify the Commission’s jurisdiction, it does so directly
   by amending the portion of the statute explicitly addressing jurisdiction
   rather than by relying on a subtle reading of an otherwise non-jurisdictional
   provision.
          Finally, the Supreme Court has indicated that language similar to that
   found in the anti-manipulation provision incorporates the NGA’s
   jurisdictional provisions. In Oneok, Inc. v. Learjet, Inc., the Court examined a
   provision authorizing FERC to adjust “any rate, charge, or classification . . .
   collected by any natural-gas company in connection with any transportation
   or sale of natural gas, subject to the jurisdiction of” the Commission. Oneok,
   575 U.S. at 378 (emphasis removed) (quoting 15 U.S.C. § 717d(a)). The
   Court determined that the phrase “subject to the jurisdiction of the



                                          13
Case: 16-60604        Document: 00516516011              Page: 14       Date Filed: 10/20/2022




                                          No. 16-60604
                                        c/w No. 21-60083

   Commission” referred to the jurisdictional distinction between interstate
   and intrastate transactions. Id. at 378–79. The anti-manipulation statute
   contains the same “subject to the jurisdiction of the Commission” phrase. 15
   U.S.C. § 717c-1. Because similar statutory language is ordinarily interpreted
   to have a similar meaning, Nijhawan v. Holder, 557 U.S. 29, 39 (2009) (citing
   IBP, Inc. v. Alvarez, 546 U.S. 21, 34 (2005)), the Court’s decision in Oneok
   supports the conclusion that the anti-manipulation rule does not depart from
   the NGA’s general jurisdictional principles.
           Thus, our textual analysis and relevant precedent compel the
   conclusion that the Commission cannot exercise its jurisdiction merely
   because a manipulative scheme may affect the prices of interstate natural gas
   trades. 6
                                                3
           Although we reject its broader jurisdictional claim, FERC asserts as
   an alternative basis for its jurisdiction that several of BP’s natural gas sales
   made as part of its manipulative scheme were, in fact, transactions in
   interstate gas directly regulated under the NGA. Although FERC does not
   assert that any of BP’s transactions directly involved the purchase or
   transportation of natural gas across state lines, the Commission convincingly


           6
              An agency’s interpretation of its governing statute, when ambiguous, implicates
   the two-step Chevron framework. Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467
   U.S. 837, 842 (1984) (describing the steps when reviewing an agency’s construction of a
   statute it administers as (1) determining if Congress has spoken directly on the issue and
   (2) if Congress has not spoken directly on the issue, determining the permissibility of the
   agency’s construction). But there is no need to go through such steps when a statute
   unambiguously forecloses an agency’s position. See Esquivel-Quintana v. Sessions, 137 S. Ct.
   1562, 1572 (2017) (finding “no need” to determine whether an agency was entitled to
   deference under Chevron when “the statute, read in context, unambiguously foreclose[d]
   the [agency’s] interpretation”); see also Am. Hosp. Ass’n v. Becerra, 142 S. Ct. 1896 (2022).
   That is to say, in such a case, we simply follow the statutory command.




                                                14
Case: 16-60604        Document: 00516516011              Page: 15       Date Filed: 10/20/2022




                                          No. 16-60604
                                        c/w No. 21-60083

   points to its long-held position—which BP does not challenge here—that
   once gas is sold or transported in interstate commerce, it remains interstate
   gas thereafter. See Westar Transmission Co., 43 FERC 61,050, 61,141 n.12
   (1988). Stated differently, once gas is sold or transported in a transaction
   subject to NGA regulations, all subsequent transactions, whether interstate
   or intrastate, are controlled by the NGA. Id. FERC claims that eighteen of
   BP’s allegedly manipulative sales used natural gas that had been transported
   in interstate commerce under the NGA. 7 Specifically, the Commission
   points out that, in these eighteen transactions, the gas sold by BP had
   previously been transported under a contract which stated in its title that it
   was made “UNDER SUBPART G OF PART 284 OF THE FERC’S
   REGULATIONS.” 8 Subpart G of Part 284 implements section 7 of the
   NGA, meaning that a contract under the referenced regulations is subject to
   the NGA. See 18 C.F.R. § 284.221(a).
           BP does not dispute that the natural gas it sold had been transported
   under a contract with the above-quoted language. Instead, BP argues that,
   despite the language on its face, the contract was actually under section 311
   of the NGPA. As earlier discussed, the NGPA exempts from FERC’s NGA
   jurisdiction interstate transportation performed “on behalf of” an intrastate
   pipeline. 15 U.S.C. §§ 3431(a), 3371(a). Thus, if the contract was governed
   by the NGPA, FERC does not have jurisdiction. If, on the other hand, the


           7
             The parties discuss only one particular transaction and treat it as representative
   of the eighteen. We will therefore do the same.
           8
              We reject BP’s argument that it was an abuse of discretion for the administrative
   law judge to allow evidence of most of these transactions to be introduced for the first time
   on rebuttal. As FERC points out, the Commission’s witness gave evidence of some of the
   transactions on direct examination and specifically stated that the ongoing discovery
   process might reveal further transactions. Moreover, because testimony was given in
   written form, BP had ample time and opportunity to cross-examine FERC’s witness even
   after the rebuttal testimony.




                                                15
Case: 16-60604        Document: 00516516011                Page: 16        Date Filed: 10/20/2022




                                           No. 16-60604
                                         c/w No. 21-60083

   contract was made pursuant to the NGA, FERC does have jurisdiction. In
   support of its claim that the NGPA controls, BP points to a spreadsheet
   produced in discovery by one of the parties to the upstream contract; this
   spreadsheet indicates that the pertinent contract is a section 311 contract
   under the NGPA. BP also claims that the disputed contracts reference NGA
   regulations simply because the pipeline which provided the contractual form
   did not have a different template for NGPA transactions.
           We review for substantial evidence FERC’s finding that the contracts
   in the eighteen disputed transactions were governed by the NGA. 9 On this
   record, we can but conclude that the Commission’s finding that the NGA
   controlled was supported by substantial evidence. One after-the-fact,
   undetailed spreadsheet containing little more than an unexplained assertion
   that the contract was under the NGPA does not overcome the unambiguous
   language on the face of the contract to the contrary. And while BP asserts that
   the drafter of the contract simply did not have a template for NGPA
   transactions, BP points to no evidence of this in the record before us other
   than the company’s own assertions of the same before the Commission. Even
   assuming the accuracy of BP’s representation, FERC reasonably concluded
   that, had the parties intended an NGPA contract, they could have created a
   new template or otherwise modified the contractual language. Substantial


           9
              Both BP and FERC evidently accept, without discussion, that the contractual
   parties’ identification of the governing regulations—whether in the contract’s text or in a
   spreadsheet—is relevant to whether the contract is governed by the NGA or NGPA.
   Although counsel for BP contended at oral argument that if certain statutory conditions are
   satisfied, the NGPA automatically exempts a transaction from the NGA, BP did not make
   any such argument in its initial or even in its reply brief. Issues raised only at oral argument
   are waived. Zuccarello v. Exxon Corp., 756 F.2d 402, 407–08 (5th Cir. 1985). We therefore
   assume, for purposes of this case, that the spreadsheet and contractual language are
   pertinent to whether the NGA or NGPA controls. We express no opinion, however, as to
   whether in general a contractual party’s identification of the contract’s governing
   regulations can ever be effective.




                                                 16
Case: 16-60604        Document: 00516516011               Page: 17       Date Filed: 10/20/2022




                                          No. 16-60604
                                        c/w No. 21-60083

   evidence does not require even a preponderance of the evidence, but instead
   demands that the agency produce “such relevant evidence as a reasonable
   mind might accept as adequate.” Consolo, 383 U.S. at 620 (quoting Consol.
   Edison, 305 U.S. at 229) (quotation marks omitted). FERC has carried its
   burden here. It was reasonable to take the language in the contract at face
   value. The Commission thus had substantial evidence to conclude that the
   disputed natural gas was transported under an NGA contract, meaning that
   FERC had jurisdiction over the eighteen later transactions in which BP sold
   the same gas. We therefore uphold FERC’s assertion of jurisdiction over
   those eighteen of BP’s sales. 10
                                                B
           We move on to consider FERC’s finding that BP engaged in market
   manipulation. Although BP gives various reasons for us to find that FERC
   acted arbitrarily and capriciously or without the support of substantial
   evidence, we find that BP’s contentions ultimately amount to disagreements
   with FERC’s permissible interpretations of the evidence and reasonable
   resolution of conflicting expert testimony. We address BP’s principal
   arguments in turn. 11


           10
              We reject, however, FERC’s argument that it has jurisdiction over thirty-six
   additional specific transactions for which it could not show an upstream NGA contract.
   FERC asserts that the eighteen transactions over which it does have jurisdiction render BP
   a regulated “natural-gas company” under the NGA, see 15 U.S.C. § 717a(6), thereby
   subjecting the remaining thirty-six transactions to regulation even if they would otherwise
   be shielded by the NGPA. This position is plainly foreclosed by the NGPA’s text, which
   provides that “[f]or purposes of the [NGA], the term ‘natural-gas company’ . . . shall not
   include any person by reason of, or with respect to, any transportation of natural gas if [the
   NGA and FERC’s jurisdiction thereunder] do not apply to such transportation by reason
   of [the NGPA].” 15 U.S.C. § 3431(a)(2)(B); see also id. § 3431(a)(1)(C) (nearly identical
   provision for sales).
           11
            We reject at the outset BP’s argument that FERC failed to adequately define or
   provide notice of what constitutes market manipulation. BP is correct that agencies must




                                                17
Case: 16-60604        Document: 00516516011              Page: 18       Date Filed: 10/20/2022




                                          No. 16-60604
                                        c/w No. 21-60083

           First, BP claims that FERC’s selection of the Pre-Investigative Period
   failed to account for seasonal changes in the natural gas market. 12 Yet
   FERC’s witnesses testified that some trading behaviors, such as
   transportation between Katy and HSC, depended not on seasonal factors but
   solely on price differences between the two hubs. Moreover, FERC tried
   using alternative comparator periods and found essentially the same results:
   during the Investigative Period, BP sold more, sold earlier, and transported
   more gas to HSC. We therefore cannot accept BP’s seasonality arguments.
           Next, BP challenges FERC’s findings concerning its increased sales
   at HSC. Though BP does not deny that, by volume, it sold more natural gas
   at HSC during the Investigative Period, it argues that this fact is the blameless



   generally give regulated parties “fair notice of the wrong to be avoided.” Elgin Nursing &
   Rehab. Ctr. v. U.S. Dep’t of Health & Hum. Servs., 718 F.3d 488, 493 (5th Cir. 2013). But a
   statute forbidding “any manipulative . . . device or contrivance” “in connection with the
   purchase or sale of natural gas” provides more than adequate notice that the conduct of
   which BP is accused—that is, engaging in repeated natural gas sales with the objective of
   manipulating prices—is prohibited. 15 U.S.C. § 717c-1. Moreover, the anti-manipulation
   provision and implementing regulations are modeled after section 10(b) of the Securities
   Exchange Act and SEC Rule 10b-5, respectively. Compare 15 U.S.C. § 717c-1, and 18 C.F.R.
   § 1c.1, with 15 U.S.C. § 78j(b), and 17 C.F.R. § 240.10b-5. Courts have interpreted these
   securities provisions broadly, mindful that fraud—like market manipulation—can take
   many different forms that cannot all be specifically articulated in advance. See SEC v.
   Zandford, 535 U.S. 813, 821 (2002) (quoting Superintendent of Ins. Of State of N.Y. v.
   Bankers Life & Cas. Co., 404 U.S. 6, 12 (1971)) (stating that § 10(b) “must be read flexibly,
   not technically and restrictively”). We therefore find that the arguably imprecise language
   of the anti-manipulation rule, and the many different factors FERC identified as indicative
   of a violation thereof, are not symptoms of a lack of notice or an inadequate decisional
   standard, but the natural consequence of the many ways in which market manipulation can
   manifest.
           12
             To reiterate, the Investigative Period represents the period during which BP
   allegedly manipulated the market and spans from September 18 to November 30, 2008.
   The Pre-Investigative Period, which stretches from January 2 to September 10, 2008,
   serves as a comparator in FERC’s efforts to identify changes in BP’s trading activity
   following Hurricane Ike.




                                                18
Case: 16-60604       Document: 00516516011              Page: 19       Date Filed: 10/20/2022




                                         No. 16-60604
                                       c/w No. 21-60083

   result of having more gas to sell under its monthly contracts. 13 As FERC
   found, however, BP changed its behavior during the Investigative Period by
   buying more gas at Katy under monthly contracts and reducing its obligations
   to deliver at HSC under such contracts. This behavior left BP with more gas
   on hand to sell at HSC under the daily contracts on which BP’s financial
   position depended. BP is, we think, inculpated, rather than exonerated, by its
   attempted explanation. We thus detect nothing arbitrary or capricious in
   FERC’s treatment of BP’s increased sales.
           BP further challenges FERC’s conclusion that BP traded earlier in the
   day as part of its manipulative scheme. BP first states that there is no evidence
   early trades have any manipulative effect and goes on to argue that, in any
   event, its Investigative Period trades were no earlier than normal. The first
   contention is directly contradicted by the record; FERC’s expert testified
   that early trades send pricing signals to other market participants and may
   affect other transactions throughout the day. As to the second contention,
   while BP’s expert indicated that the company’s transactions were not
   particularly early during the Investigative Period, FERC correctly points out
   that this result was reached only by combining sales and purchases.
   Disaggregating sales from purchases shows that BP was an early seller at HSC
   and early buyer at Katy. Given that FERC’s core allegation of wrongdoing
   was that BP bought gas at Katy to sell and deflate prices at HSC, we find it
   reasonable for the Commission to have accepted its own expert’s testimony.
   See La. Crawfish Producers Ass’n-W. v. Rowan, 463 F.3d 352, 356 (5th Cir.




           13
              The value of BP’s financial positions depended solely on the price of gas under
   next-day, fixed price contracts—that is, one-time contracts for the delivery of natural gas
   the next day. BP was thus free to buy or sell gas under monthly contracts without affecting
   its paper position.




                                               19
Case: 16-60604     Document: 00516516011         Page: 20     Date Filed: 10/20/2022




                                    No. 16-60604
                                  c/w No. 21-60083

   2006) (“[A]n agency may rely on its own experts, so long as they are qualified
   and express a reasonable opinion.”).
          BP also objects to FERC’s transport analysis, which found that the
   company transported gas from Katy to HSC even when it was uneconomic
   to do so. More specifically, the analysis showed that there was a statistically
   significant relationship between BP’s transport decisions and the price
   differential at Katy and HSC during the Pre-Investigative Period; BP became
   indifferent to this price spread, however, during the Investigative Period. BP
   says that FERC improperly used the end-of-day average prices at HSC and
   Katy, rather than intraday prices, pointing out that its traders could not make
   transport decisions during the trading day based on the end-of-day average
   price. But we think that FERC’s choice of metric was reasonable, both
   because end-of-day prices tend to track intraday prices and because the
   Commission was comparing prices to the total flow of natural gas—a figure
   which itself represents the sum of transportation decisions throughout the
   trading day.
          Finally, we cannot accept BP’s argument that the Commission failed
   to establish intent to manipulate the market. FERC showed that BP changed
   its behavior by transporting more natural gas to HSC, selling more, and
   selling at a time calculated to maximally influence market prices. There is
   nothing arbitrary and capricious in FERC’s technical analysis or reasoning.
   Furthermore, the suspicious nature of BP’s trading patterns is accentuated
   by the interactions between Gradyn Comfort and Clayton Luskie. During a
   recorded phone conversation, Comfort repeatedly interrupted Luskie’s line
   of inquiry, which cast doubt on the team’s trading strategy, and took several
   extended pauses as he ineffectively cast about for a convincing answer.
   Luskie then terminated the call by saying that he “need[ed] to run” but called
   Comfort back on an unrecorded line almost immediately thereafter, and
   neither party could remember what was discussed in the subsequent phone



                                          20
Case: 16-60604        Document: 00516516011               Page: 21       Date Filed: 10/20/2022




                                          No. 16-60604
                                        c/w No. 21-60083

   conversations with specificity. It is certainly reasonable to conclude that
   Comfort had an awareness that his scheme was illicit and sought to prevent
   incriminating information from being revealed on a recorded call, and Luskie
   eventually realized this and endeavored to circumvent the recording. Given
   the incriminating call and the suspect details of BP’s actual trading, FERC’s
   finding of market manipulation is supported by substantial evidence. We
   therefore affirm FERC’s finding that BP violated the anti-manipulation
   rule. 14
                                                C
              We now turn to the Commission’s penalty assessment. The parties
   dispute whether FERC’s penalty was arbitrary and capricious. But many of
   the issues pertinent to determining an appropriate penalty, such as the proper
   calculation of profits and market harm, are ill-suited to our resolution given
   our holding that FERC has jurisdiction only over some of BP’s transactions.
   The appropriate course is therefore to remand to the Commission for
   reassessment of the penalty in the light of our jurisdictional holding. We will,
   however, address the penalty issues that are unaffected by our decision as to
   jurisdiction. 15




              14
              BP makes various other arguments which support or complement the specific
   contentions laid out above. After thoroughly reviewing the briefs and the record, however,
   we determine that BP’s remaining arguments as to whether it manipulated the market are
   meritless.
              15
              At the outset, BP asserts that it was arbitrary and capricious for FERC to find any
   anti-manipulation rule violations at all, arguing that the Commission improperly relied on
   net selling to establish violations and ignored BP’s defense that its trading was often
   profitable. We reject BP’s arguments because FERC relied on more than BP’s status as a
   net seller and because profitable trading may nevertheless be manipulative.




                                                21
Case: 16-60604       Document: 00516516011            Page: 22       Date Filed: 10/20/2022




                                        No. 16-60604
                                      c/w No. 21-60083

                                              1
          We cannot agree with BP that FERC improperly treated as binding, or
   retroactively applied, its advisory sentencing guidelines. 16 FERC explicitly
   acknowledged, when applying the guidelines, that they were advisory only;
   contrary to BP’s assertions, that the agency acted consistent with its non-
   binding guidance does not prove that it misconstrued that guidance as
   carrying the force of law. Nor was it arbitrary or capricious for FERC, in its
   guideline calculations, to account for several settlements BP entered into
   before the guidelines were promulgated. By statute, FERC is required when
   imposing a penalty to “take into consideration the nature and seriousness of
   the violation and the efforts to remedy the violation.” 15 U.S.C. § 717t-1(c).
   Thus, whether it punished BP under the guidelines or otherwise, the
   Commission was entitled to account for BP’s past settlements because a
   history of wrongdoing worsens the “nature” and increases the
   “seriousness” of an offense. Id.
                                              2
          Nor did the Commission err by taking into account BP’s violation of a
   settlement agreement with the Commodity Futures Trading Commission.
   BP argues, and FERC concedes, that only the CFTC can find a violation of
   the Commodity Exchange Act (CEA). But the settlement BP entered into
   with the CFTC prohibited BP from “directly or indirectly engaging in any
   conduct that violates [the CEA] including [m]anipulating or attempting to
   manipulate the price of any commodity in interstate commerce.” It is thus
   BP’s settlement agreement itself, and not FERC, that characterizes market



          16
              The sentencing guidelines are a set of rules, issued by FERC in a non-binding
   policy statement, guiding the Commission’s discretion in imposing a civil penalty. See
   Revised Policy Statement on Penalty Guidelines, 132 FERC 61,216 (2010).




                                             22
Case: 16-60604        Document: 00516516011              Page: 23       Date Filed: 10/20/2022




                                         No. 16-60604
                                       c/w No. 21-60083

   manipulation as a violation of the CEA; FERC did not act unreasonably in
   considering the fact that BP had transgressed the settlement’s
   straightforward proscription of manipulating prices.
                                                3
           Finally, FERC did not err in denying BP credit for its compliance
   program under the sentencing guidelines. Although BP did have a well-
   funded compliance program, which FERC initially found to be diligent and
   helpful, the Commission changed its view on learning of what it saw as
   several deficiencies in BP’s program. Most notably, FERC found that BP’s
   compliance systems failed to track traders’ profit and loss or trading by
   location; that a manager in compliance told a senior BP official, before
   investigating, that he did not think the Texas team had done anything wrong;
   and that BP prematurely ended its internal investigation. Although, given
   BP’s non-negligible compliance efforts, the agency could have come to
   another conclusion, we cannot say that it was arbitrary or capricious for
   FERC to deny BP credit for its compliance program under these
   circumstances.
                                               D
           BP’s next major argument asserts that the Commission violated the
   APA’s separation of functions rule by intermixing its investigatory and
   adjudicatory roles. 17 Specifically, BP contends that certain orders issued by



           17
             FERC argues that the separation of functions issue is waived because it was not
   included in BP’s brief on exceptions. But the regulatory provision on which FERC relies
   states that if a participant “does not object to a part of an initial decision in a brief on
   exceptions, any objections . . . to that part of the initial decision are waived.” 18 C.F.R.
   § 385.711(d)(2) (emphasis added). The administrative law judge’s initial decision did not
   address separation of functions arguments, so the cited regulation is inapplicable under its
   plain terms. To be sure, BP repeatedly raised and diligently pursued the issue as early as




                                               23
Case: 16-60604       Document: 00516516011             Page: 24      Date Filed: 10/20/2022




                                        No. 16-60604
                                      c/w No. 21-60083

   FERC support a finding that the agency violated the separation of functions
   rule. In considering this claim, we first examine what is required by the
   statute’s text. The APA promotes neutrality in agency adjudication by
   commanding that:
           An employee or agent engaged in the performance of
           investigative or prosecuting functions for an agency in a case
           may not, in that or a factually related case, participate or advise
           in the decision, recommended decision, or agency review
           pursuant to section 557 of this title, except as witness or
           counsel in public proceedings.
   5 U.S.C. § 554(d). We note that the statute, by its terms, prohibits only
   individuals who actually “engaged in the performance” of investigative
   functions “in a case” from participating in the adjudication “in that or a
   factually related case.” Id. (emphasis added). In other words, the APA forbids
   individuals from taking part in both investigation and adjudication on the
   same case, but it does not require agency staff who investigated one case to
   abstain from adjudication in other, factually unrelated cases.
           In arguing that FERC violated the principles set out above, BP points
   to several Commission orders. These orders implemented the separation of
   functions rule by forbidding members of FERC’s Office of Enforcement from
   adjudicating BP’s case. As BP notes, however, the orders exempted a handful
   of named individuals, thus allowing certain members of the Commission’s
   investigatory staff to take part in adjudication.
           As we have discussed, the APA does not prohibit all overlap between
   investigatory and adjudicatory roles in general; it only prohibits individuals
   from performing both functions in the same case. Although the individuals



   2014—before the initial decision was even issued. Under these circumstances, the issue is
   therefore not waived.




                                              24
Case: 16-60604       Document: 00516516011              Page: 25       Date Filed: 10/20/2022




                                         No. 16-60604
                                       c/w No. 21-60083

   named in FERC’s orders were members of the Commission’s investigatory
   office, BP offers no reason to believe that they did, in fact, work as
   investigators on BP’s case. Instead, BP can offer only speculation to this
   effect. But courts considering separation of function challenges have
   generally required particularized allegations as to who committed a violation
   or how it occurred. Air Prods. & Chems., Inc. v. FERC, 650 F.2d 687, 710 (5th
   Cir. 1981) (discussing allegation adjudicator improperly considered ex parte
   information offered by agency investigators in a particular memorandum and
   at a particular meeting); Gibson v. FTC, 682 F.2d 554, 560 (5th Cir. 1982)
   (considering claim that administrative law judge was tainted by previous
   work as a staff attorney to an agency head); Grolier, Inc. v. FTC, 615 F.2d
   1215, 1221 (9th Cir. 1980) (same as Gibson and collecting cases). The
   conjecture offered by BP here does not suffice. 18
           But BP complains that it was prevented from obtaining evidence
   pertinent to its separation of functions argument by FERC’s denial of its
   request for privilege logs, which it contends would have allowed it to evaluate
   FERC’s compliance with the separation of functions rule. BP, however, has
   failed to show that it was entitled to such privilege logs. There is no indication
   that BP took any of the more modest investigatory steps that would have been
   appropriate before seeking voluminous discovery from FERC. See, e.g.,
   Grolier, 615 F.2d at 1222 (indicating that sworn statements from relevant
   agency figures may resolve a separation of functions issue and that such



           18
              BP’s assertion that members of the Commission’s investigatory staff are tainted
   simply by being employees of FERC’s Office of Enforcement and subject to its leaders’
   supervision is likewise unavailing. Absent evidence of improper influence, BP’s claim is
   speculative. BP’s argument is also in tension with the APA because it would effectively
   expand the prohibition on adjudication to FERC’s entire investigatory staff. The statute’s
   text, however, applies this prohibition only to individuals who investigated the particular
   case at issue or a factually related case. See 5 U.S.C. § 554(d).




                                               25
Case: 16-60604        Document: 00516516011                Page: 26        Date Filed: 10/20/2022




                                           No. 16-60604
                                         c/w No. 21-60083

   statements, if uncontradicted, may be a basis to deny further discovery). This
   court has previously denied expansive requests to sift through an agency’s
   records in search of an APA violation, particularly where there was “nothing
   in the material brought to this court’s attention to suggest” impropriety on
   the part of the agency. Air Prods., 650 F.2d at 710 n.37. BP’s concerns, based
   on speculation and devoid of any concrete facts plausibly suggesting that
   FERC intermixed its investigatory and adjudicatory functions, do not suffice
   “to overcome the ‘presumption of honesty and integrity in those serving as
   adjudicators.’” Id. (quoting Withrow v. Larkin, 421 U.S. 35, 47 (1975)). Thus,
   we reject BP’s argument that FERC violated the separation of functions
   rule. 19
                                                 E
              BP’s final argument is that FERC’s entire enforcement action must
   be dismissed because it is barred by the statute of limitations. FERC counters
   that this court does not have jurisdiction to consider the issue because BP
   failed timely to raise it before the agency. Although we must, of course,
   decide the jurisdictional question first, we briefly lay out the parties’




              19
              BP also contends that FERC’s regulation purportedly implementing the APA’s
   separation of functions rule actually impermissibly allows agency investigators to
   adjudicate in the same case they investigated. See 18 C.F.R. § 385.2202 (implementing
   regulation). BP argues that the regulation allows FERC staff to fully participate in the
   investigation of a case, stop just before an order to show cause is issued, and then participate
   in the case’s adjudication. Although we agree that the contested regulation is not the
   standard for pellucidity, we think that the better understanding of the regulation is that all
   staff who have participated or who are participating in the Commission’s investigation are
   prohibited from taking part in a subsequent adjudication. Such a reading accords with how
   the regulation has been interpreted both by the Commission, BP Am., Inc., 173 FERC
   61,239, 62,540, and, more importantly, by this court, Total Gas & Power N. Am., Inc. v.
   FERC, 859 F.3d 325, 329 (5th Cir. 2017) (describing § 385.2202 as forbidding staff who
   “were involved” in the investigation from participating in adjudication).




                                                 26
Case: 16-60604     Document: 00516516011           Page: 27    Date Filed: 10/20/2022




                                     No. 16-60604
                                   c/w No. 21-60083

   positions on the merits of the statute of limitations question because doing so
   is helpful to our discussion of jurisdiction.
                                           1
          On the merits, both parties agree that the limitations period applicable
   in this case is provided by 28 U.S.C. § 2462. That statute states that:
          an action, suit or proceeding for the enforcement of any civil
          fine, penalty, or forfeiture . . . shall not be entertained unless
          commenced within five years from the date when the claim first
          accrued.
   Id. The parties further agree that this five-year limitations clock began ticking
   in September of 2008, when BP’s alleged manipulative conduct began.
          The parties disagree, however, as to whether, in the race to the
   deadline, FERC broke the ribbon in time. FERC contends that its
   enforcement proceeding began in August of 2013—just within the five-year
   limitations period—when it issued its order to show cause. BP, on the other
   hand, argues that FERC’s action was untimely because the Commission’s
   order to show cause cannot initiate a “proceeding” within the meaning of the
   statute of limitations. Id. BP argues that a proceeding requires an adversarial
   adjudication, meaning that there must be motions, hearings, depositions, the
   taking of evidence, and the like. See FERC v. Barclays Bank PLC, No. 2:13-
   cv-2093, 2017 U.S. Dist. LEXIS 161414, at *28 (E.D. Cal. Sept. 29, 2017)
   (quoting 3M Co. (Minn Mining & Mfg.) v. Browner, 17 F.3d 1453, 1456 (D.C.
   Cir. 1994)). According to BP, because an order to show cause, in and of itself,
   is not accompanied by such hearings or motions, said order does not begin a
   proceeding. Thus, says BP, it was instead some unidentified, later point in
   FERC’s administrative process that officially initiated the “proceeding”




                                          27
Case: 16-60604       Document: 00516516011              Page: 28       Date Filed: 10/20/2022




                                         No. 16-60604
                                       c/w No. 21-60083

   within the meaning of 28 U.S.C. § 2462. 20 Because FERC’s order to show
   cause was the only part of its administrative process that came within five
   years of the action accruing in September of 2008, BP concludes that FERC’s
   action was untimely and must be dismissed under the statute of limitations.
                                               2
           Having set the scene by laying out the parties’ substantive positions,
   we now proceed to decide whether we have jurisdiction to consider the
   statute of limitations. Our jurisdiction is controlled by 15 U.S.C. § 717r(b),
   which provides that “[n]o objection to the order of the Commission shall be
   considered by the court unless such objection shall have been urged before
   the Commission in the application for rehearing unless there is reasonable
   ground for failure so to do.” See also NICOR Expl. Co. v. FERC, 50 F.3d 1341,
   1346–47 (5th Cir. 1995) (stating that requirement to include issue in
   application for rehearing is jurisdictional). Under the plain terms of this
   statute, then, we have jurisdiction to consider the statute of limitations only
   if BP raised it in its application for rehearing or if BP had reasonable ground
   for its failure thusly to raise the matter.
           It is undisputed that BP did not address the statute of limitations in its
   application for rehearing in 2016. Instead, BP first raised the issue more than
   a year later in a 2017 motion to reopen. Thus, BP must show that it had
   “reasonable ground” for its failure timely to assert the matter at rehearing.
   15 U.S.C. § 717r(b).
           BP argues that it did have reasonable ground for its delay, pointing to
   two cases, Kokesh v. SEC, 137 S. Ct. 1635 (2017), and FERC v. Barclays Bank
   PLC, 2017 U.S. Dist. LEXIS 161414. According to BP, these cases, which


           20
              BP does not specifically state what order or hearing within FERC’s enforcement
   process it believes does start a proceeding for the purposes of the statute of limitations.




                                               28
Case: 16-60604     Document: 00516516011          Page: 29     Date Filed: 10/20/2022




                                     No. 16-60604
                                   c/w No. 21-60083

   were issued after the application for rehearing had been filed, changed the
   law to support BP’s substantive position—which we have already laid out
   above—on the statute of limitations. Because these allegedly crucial cases
   issued only after the application for rehearing had been filed, BP contends
   that it had reasonable ground for failing to raise the issue at rehearing.
          But even assuming, for the sake of argument, that subsequently issued
   decisions can provide reasonable ground for failing to raise an issue at
   rehearing, BP’s cases simply did not change the law in the manner suggested
   by BP. To reiterate, the core dispute between the parties on the merits—and
   the issue that BP claims these two cases decided in its favor—is whether the
   order to show cause constitutes the beginning of a “proceeding” within the
   meaning of the statute of limitations. See 28 U.S.C. § 2462. We emphasize
   that we are not actually considering or deciding this merits question, but are
   instead asking only whether BP’s cited cases support its position. If BP’s
   cases do not support its position that the statute of limitations blocks FERC’s
   enforcement action, then they certainly cannot provide reasonable ground for
   making that argument in an untimely fashion.
          We thus turn to address the two cited cases. Kokesh, for its part, did
   not even consider the issues involved in this case, such as the meaning of
   “proceeding” or the effect of an order to show cause. Instead, the Supreme
   Court in Kokesh held only that the limitations period in 28 U.S.C. § 2462
   applies to disgorgement actions. 137 S. Ct. at 1639; see id. at 1642 n.3 (“The
   sole question presented in this case is whether disgorgement . . . is subject to
   § 2462’s limitations period.”). To be sure, the phrase “order to show cause”
   does not even appear in the decision. 137 S. Ct. 1635. Stated differently,
   Kokesh had nothing to do with the actual statute of limitations questions
   disputed by FERC and BP. BP’s invocation of Kokesh appears, quite frankly,
   to be an effort to cloak BP’s more relevant case—a lone unpublished decision
   from an out-of-circuit district court—with the suggestion of Supreme Court



                                          29
Case: 16-60604        Document: 00516516011              Page: 30       Date Filed: 10/20/2022




                                          No. 16-60604
                                        c/w No. 21-60083

   authority. But whether acting in concert with another case or standing alone,
   Kokesh does not support BP’s position on the merits. It thus does not supply
   reasonable ground for BP’s failure to raise the statute of limitations earlier. 21
           We now turn to the unpublished California district court case that
   supposedly turned the law in new and unexpected directions. In Barclays, the
   district court found that a “proceeding” involves certain hallmarks of judicial
   procedure—in a proceeding, “motions and affidavits are filed, depositions
   are taken, other discovery pursued, a hearing is held,” and so forth. Barclays,
   2017 U.S. Dist. LEXIS 161414, at *28, *33 (quoting 3M, F.3d at 1456).
   Barclays is at least within the right zip code, in that it considers the meaning
   of a “proceeding” under 28 U.S.C. § 2462. But, one unpublished decision
   from an out-of-circuit district court cannot change the law in a manner
   sufficient to excuse BP’s untimeliness.
           Moreover, though Kokesh and Barclays may well have provided BP
   with untimely inspiration—or perhaps a reminder of a missed opportunity—
   neither decision was necessary for BP to make its case. BP’s core argument
   is one of statutory interpretation concerning the meaning of a “proceeding”
   for the purposes of 28 U.S.C. § 2462. But no favorable judicial decision is a
   sine qua non to advocate a possible interpretation of a helpful statute. And the
   significant passage of time throughout the life of the case—about five years
   of investigation and another three of administrative procedure before the
   application for rehearing—should have alerted BP to the need to look into



           21
              We also note that, whatever the case may be as to disgorgement, it has long been
   established that civil fines are subject to section 2462’s limitations period. Kokesh, 137
   S. Ct. at 1640–41 (citing Gabelli v. SEC, 568 U.S. 442, 454 (2013)). Thus, Kokesh is also of
   no help to BP because, assuming arguendo that BP did not know it needed to raise the statute
   of limitations as to disgorgement, BP still had cause to know that it should raise the matter
   in response to the more than $20 million in civil fines imposed by FERC.




                                                30
Case: 16-60604        Document: 00516516011               Page: 31       Date Filed: 10/20/2022




                                          No. 16-60604
                                        c/w No. 21-60083

   whether it might have a statute of limitations claim. Given these
   circumstances, BP’s delay in raising the issue was not reasonable.
           In sum, an examination of BP’s proffered cases reveals that neither
   constitutes an intervening change in law which could excuse BP’s
   untimeliness. And, in any event, BP could have reasonably made the same
   arguments even in the absence of the cited cases. We thus conclude that BP
   did not have “reasonable ground” for its delay in raising the statute of
   limitations. 15 U.S.C. § 717r(b). Accordingly, we have no jurisdiction over
   the issue, and we will not consider it. 22
                                                IV
           In this appeal, we have rejected FERC’s expansive assertion that it
   has jurisdiction over any manipulative trade affecting the price of an NGA
   transaction. We have, however, reaffirmed the Commission’s authority over
   transactions directly involving natural gas in interstate commerce under the
   NGA. We have further determined that there was substantial evidence to
   support FERC’s finding that BP manipulated the market for natural gas. We
   have found that FERC’s reasoning in imposing a penalty was not arbitrary
   and capricious, though we have concluded that FERC’s reliance on an
   erroneous understanding of its own jurisdiction necessitates a remand for
   recalculation of the penalty. 23 Finally, we have held that neither separation of



           22
              BP also contends that we can consider the statute of limitations issue because it
   would be a manifest injustice to do otherwise. See Tenneco Expl., Ltd. v. FERC, 649 F.2d
   376, 378 n.1 (5th Cir. 1981) (stating that court would consider issue because failing to do so
   would be manifestly unjust). We do not see manifest injustice, however, in declining to
   consider an issue that BP neglected for more than four years—from the inception of the
   case in 2013 until BP’s motion to reopen in 2017.
           23
            We express no opinion as to the proper disposition on remand of any issues not
   addressed by this decision.




                                                31
Case: 16-60604     Document: 00516516011       Page: 32   Date Filed: 10/20/2022




                                  No. 16-60604
                                c/w No. 21-60083

   functions nor statute of limitations issues justify overturning the
   Commission’s order.
          Accordingly, BP’s petition for review is GRANTED in part and
   DENIED in part, and the matter is REMANDED to the Federal Energy
   Regulatory Commission for reassessment of its penalty in the light of our
   jurisdictional holding.
             Petition GRANTED in part; DENIED in part; REMANDED.




                                      32